Citation Nr: 0307349	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the residuals of a 
ruptured berry aneurysm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, two of her brothers, and a cousin


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the sister and court-appointed guardian for 
the currently incompetent veteran, who had active service 
from June 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held at the RO before a Hearing 
Officer in September 2000; a transcript of that hearing is of 
record.  

Both claims at issue in this appeal had been previously 
denied by final rating actions more than once.  The current 
appeal was last before the Board in November 2002, when the 
claim seeking service connection for a psychiatric disability 
was reopened based upon the receipt of new and material 
evidence, and the RO's action in reopening the other claim 
was affirmed.  Both reopened claims were then remanded to the 
RO for further actions which have now been completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Although he served in Vietnam, the veteran is not shown 
to have engaged in combat with the enemy.  

3.  A psychiatric disability was not present during service, 
nor was a psychosis present within one year after service.  

4.  The veteran is not shown to currently have PTSD, nor can 
any of the claimed stressor events be verified.  

5.  No currently present acquired psychiatric disorder of the 
veteran is etiologically related to service.  

6.  The veteran manifested no sign or symptom of a berry 
aneurysm until approximately February 1976; this aneurysm 
ruptured during an attempt at surgical correction in March 
1976, leaving the veteran permanently and totally disabled 
and mentally incompetent.  

6.  There are no service-connected disabilities at the 
present time, and the post service rupture of a berry 
aneurysm is not shown to be related to any event in service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, was not 
incurred or aggravated in active service, and the incurrence 
or aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

2.  The veteran's berry aneurysm was not incurred or 
aggravated in service, nor was it the proximate result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information she 
should provide to enable the RO to obtain evidence on the 
veteran's behalf, the assistance that VA would provide to 
obtain evidence and information on the veteran's behalf, and 
the evidence that the appellant should submit if she did not 
desire the RO to obtain the evidence on the veteran's behalf.  
See, e.g., the two letters addressed to the veteran or the 
appellant by the RO dated March 9, 2001 and November 20, 
2002; and the supplemental statements of the case issued in 
June 2002 and February 2003.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded an appropriate VA 
examination for his psychiatric disability.  Several written 
statements from a private physician have also been associated 
with the record along with extensive VA and private medical 
records.  Neither the appellant nor the veteran's 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  In December 2002, the appellant 
specifically stated that she knew of no further information 
to submit in connection with the present appeal.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Factual Background

The appellant had active military service from June 1967 to 
January 1970, including service in Vietnam from April 1968 to 
January 1970.  According to his service records, the 
appellant performed the duties of a light vehicle driver, 
heavy or light truck driver, tractor operator, or power 
roller vehicle operator until May 1969, after which he was a 
radio TT operator until he returned to the U.S. for 
separation from service in January 1970.  During his entire 
tour of duty in Vietnam, the veteran served in a construction 
engineering battalion, not in a combat unit.  Likewise, he 
received no awards for valor or other awards indicating 
combat service.  Consequently, despite allegations by his 
family members to the contrary, the preponderance of the 
evidence indicates that the veteran never engaged in combat 
with the enemy.  

The service medical records reflect that on a periodic 
medical examination in March 1968, immediately prior to his 
relocation to Vietnam, the veteran complained of depression, 
excessive worry, or nervous trouble, but was found to be 
psychiatrically normal.  When examined in January 1970 in 
connection with his separation from active service, the 
veteran had no relevant complaints, and he was clinically 
evaluated as psychiatrically normal.  

In January 1975, the veteran was admitted to a VA hospital 
with a history of auditory and visual hallucinations and 
paranoid ideations which, according to his family, had been 
present during the previous month.  He reportedly heard 
imaginary voices and people in the television, and he felt 
that people were talking about him behind his back.  The 
contemporary medical records make no reference to the 
veteran's experiences in Vietnam or at any other time during 
his military service in connection with this episode.  
Paranoid schizophrenia was initially diagnosed at this time, 
and this diagnosis was continued at least until February 
1976, when the veteran was admitted to a private hospital 
complaining of severe headaches commencing on February 20, 
1976.  A subarachnoid hemorrhage was discovered and treated, 
and several arteriograms revealed a large berry aneurysm on 
the left middle cerebral artery which unfortunately ruptured 
during an attempted surgical correction in March 1976, 
leaving the veteran permanently and totally disabled and 
mentally incompetent.  Among other signs of the veteran's 
catastrophic loss of mental capacity, it appears that he 
permanently lost the ability to verbally communicate with 
others at this time.  He has also remained unresponsive to 
verbal or other outside stimuli and severely disoriented up 
until the present.  

The veteran was hospitalized at a VA facility for follow-up 
care from June to August 1976 and then from August 1976 to 
September 1977, again without any mention of his experiences 
in service in connection with his psychiatric impairment 
either before or after the March 1976 surgery.  The reported 
diagnoses included chronic organic brain syndrome secondary 
to a ruptured berry aneurysm and paranoid schizophrenia.  

When hospitalized at a VA facility in January and February 
1978, the veteran's reported diagnoses included severe 
expressive and receptive aphasia with right hemiparesis 
caused by brain surgery for a subarachnoid hemorrhage 
secondary to a berry aneurysm; psychosis with cerebrovascular 
disturbance and with brain trauma; as well as a history of 
chronic alcohol abuse and paranoid schizophrenia.  Again, the 
relevant medical records reflect no mention of the veteran's 
experiences in service in connection with these disabilities, 
and no diagnosis of PTSD was reported.  

The record also reflects several letters dating from 1978 to 
2000 by the veteran's family physician for many years, T.J. 
Bell, M.D.  Most of these letters deal with the veteran's 
current state of disability after the 1976 surgery, but in a 
December 1981 letter addressed to a U.S. Congressman, Dr. 
Bell stated that the veteran "had a previous diagnosis of 
schizophrenia and several hospitalizations for psychotic 
episodes, a lot of this relates to when he was in Viet Nam 
and the psychotic breaks appear to be due [to] old flash 
backs and thoughts of stress situations while...in Viet Nam."  
It should be pointed out that Dr. Bell's recollection of the 
veteran's symptoms are not corroborated by the contemporary 
medical records, and that psychotic episodes are not 
generally characteristic of PTSD.  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, D.C., 1994 
(DSM-IV).  

On a VA special psychiatric examination of the veteran in 
April 1981, the examining physician reviewed the veteran's 
medical history, including a post service history of chronic 
alcohol abuse and brain surgery in 1976 for a subarachnoid 
hemorrhage, followed by aphasia and right hemiparesis.  He 
had required full custodial and nursing care ever since this 
surgery.  It was also noted that the veteran had been 
previously diagnosed with paranoid schizophrenia.  On this 
examination, the veteran did not respond verbally to 
questions, and his nonverbal responses indicated a motor 
rather than a receptive type of aphasia.  His mother reported 
that he drank heavily and used bad language when he returned 
from Vietnam, which had not previously been the case.  The 
psychiatric diagnosis at this time was of organic brain 
syndrome due to the 1976 subarachnoid hemorrhage and ruptured 
aneurysm.  No diagnosis of PTSD was reported at this time.  

The current evidentiary record contains lay statements dating 
from 1998, 1999, and 2000 submitted in support of this appeal 
by various friends and family members of the veteran.  The 
appellant, two of her brothers and a cousin also testified at 
the hearing held at the RO in September 2000.  Many of these 
lay witnesses generally attest to personality changes in the 
veteran after he returned from service.  Several of his 
relatives have indicated that the veteran would not talk 
about his Vietnam experiences unless he was drinking, a habit 
in which he indulged heavily after his return from service; 
and they have described noncombat stressor events in service 
(the suicide of a friend; a motor vehicle accident in which a 
Vietnamese civilian was killed, etc.) which the veteran 
allegedly related to them while intoxicated.  There were also 
even vaguer hearsay accounts related by his relatives of the 
veteran coming under sniper fire in Vietnam or of his unit 
being overrun while building a bridge (whether the veteran 
was present at this latter event is not clear from the 
account of his cousin).  The credibility of these hearsay 
statements of the veteran is subject to some doubt, given 
both his intoxicated state when he made them, and the fact 
that his relatives have never been able to provide enough 
specific information, such as names and dates, to allow the 
RO or the service department to verify any of the claimed 
stressors.  

At the September 2000 hearing, the appellant submitted a copy 
of a DA Form 348 which indicates that the veteran was 
involved in a vehicular accident in service on July 7, 1968, 
which was determined not to be his fault.  

Extensive VA outpatient treatment records dating from 1975 to 
2001 are also of record.  These records sometimes reflect a 
diagnosis of PTSD based upon accounts of the veteran's 
medical history and past behavior by members of his family.  
C. Doyle, Ph.D., a VA staff psychologist who began seeing the 
veteran in August 1999 (almost 30 years after service and 
more than 23 years after the 1976 surgery) reported as his 
opinion that the veteran continued to have symptoms of PTSD, 
as recognized by his family (reported in August 1999) which 
probably resulted from his Vietnam service, given the history 
reported by his sisters (reported in July 2000), and that 
there was a high degree of medical/psychological certainty 
that the veteran's PTSD symptoms were instrumental in causing 
the 1976 cerebrovascular accident, or stoke (i.e., sleep 
deprivation, nightmares, severe anxiety, depression and other 
symptoms all affect blood pressure and cardiac functioning.  
These effects were reportedly documented in unidentified 
research protocols at Duke University , circa 1997-98) 
(reported in September 1999 and January 2000).  It is 
significant that these opinions of Dr. Doyle were based 
solely upon the family's uncorroborated account of the 
veteran's history and symptoms; that the listed symptoms 
(sleep deprivation, nightmares, severe anxiety, depression, 
etc.) are not reported in the relevant contemporary medical 
records; and that Dr. Doyle was apparently ignorant of the 
details of exactly what happened to the veteran in 1976 
(i.e., he does not mention the berry aneurysm or the attempt 
at surgical correction, only that the veteran had a 
"stroke.").  

In March 2001, the veteran was accorded a VA examination for 
PTSD.  The examiner also thoroughly reviewed the extensive 
historical and medical material contained in the claims file.  
The veteran reclined on the floor for much of this 
examination, and his family reported that he was incapable of 
speaking.  On mental status examination, the veteran was not 
alert, oriented, or attentive.  It was difficult to asses his 
affect since he did not respond to anything going on around 
him.  He could not speak, and there was no eye contact with 
the examiner during the entire examination.  The veteran also 
was unable to cooperate with the examiner, and it was 
impossible to assess his thought processes as he could not 
communicate and appeared unaware of his surroundings.  He 
appeared to be quite brain damaged.  

The VA psychiatric expert on the March 2002 examination 
reviewed the veteran's medical history of paranoid 
schizophrenia diagnosed in 1975 followed by a chronic brain 
syndrome since 1976 and commented that it was unclear how Dr. 
Doyle was able to diagnose PTSD in the veteran since the 
veteran was very brain damaged and unable to communicate.  
According to this medical expert, it was not currently 
possible to evaluate the veteran for PTSD given his extensive 
brain damage.  Furthermore, even if the veteran had a history 
of PTSD, which was felt to be possible given the symptoms 
reported by his sister, he would be completely unaware of 
PTSD symptoms now because he was unaware of what was going on 
around him.  Moreover, most of the symptoms reported by his 
sister were consistent with the previously reported diagnosis 
of paranoid schizophrenia.  Accordingly, PTSD was not 
diagnosed on this examination of the veteran.  The Axis I 
diagnoses were a history of paranoid schizophrenia and rule 
out dementia.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In addition, 
a psychosis such as schizophrenia may be presumed to have 
been incurred or aggravated in service if it was manifested 
to a compensable (10 percent) degree within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Prior to this claim, § 3.304(f) was amended, effective March 
7, 1997.  64 Fed. Reg. 32807-32808 (1999).  The amended 
regulation, 38 C.F.R. § 3.304(f) (2001), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Based upon a careful review of the current evidentiary 
record, the Board has concluded that a psychiatric disability 
was not present in service or for many years afterward.  In 
this regard, the Board notes that the veteran was initially 
found to have a psychiatric disorder, paranoid schizophrenia, 
in January 1975 and the history provided for clinical 
purposes at that time indicates that the symptoms of the 
disorder were initially manifested during the previous year.  
As concerns PTSD, the presence of verified stressors is not 
shown and cannot be shown given the veteran's inability to 
communicate specific information.  Moreover, the most recent 
VA psychiatric examiner stated that it is impossible to 
demonstrate the current presence of PTSD given the veteran's 
severe brain damage from other causes.  The Board finds the 
report of the March 2001 VA examination to be the most 
credible and convincing medical evidence of record concerning 
the veteran's current psychiatric diagnoses, and his medical 
history as well, since only this examination report reflects 
a thorough review of all of the relevant historical and 
medical material contained in the claims file.  Accordingly, 
the reopened claim seeking service connection for a 
psychiatric disability, including PTSD, will be denied.  

Likewise, the ruptured berry aneurysm occurred in 1976, with 
the onset of symptoms in February 1976, at least six years 
after the veteran's discharge from active service.  Dr. 
Doyle's opinion that this event was somehow linked to stress 
originating in the veteran's experiences in service must be 
viewed as completely speculative since he did not personally 
see the veteran until 1999.  In addition, it appears that his 
opinion may be based upon an incomplete or even incorrect 
factual basis concerning the veteran's medical history.  
Since service connection has not been established for any 
other disability, service connection for the residuals of the 
veteran's ruptured berry aneurysm cannot be granted under 
38 C.F.R. § 3.310(a) either.  

The sincerity of the appellant and her relatives in seeking 
service connection for the veteran's psychiatric disability 
and organic brain damage is not doubted; however, the sincere 
belief on their part in the merits of these claims is not 
sufficient to grant either claim.  In general, lay witnesses, 
such as the appellant and her relatives and friends, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The preponderance of the medical evidence at this 
time is unfavorable to both claims.  

The Board has both noted and considered the representative's 
request that Morning Reports from the veteran's unit in 
Vietnam be obtained in an attempt to verify some of the 
claimed stressor events.  However, in view of the present 
inability to report a credible diagnosis of PTSD, as 
documented on the most recent VA examination of the veteran, 
it does not appear that this would be a profitable avenue of 
further investigation.  If the veteran ever had PTSD, which 
is possible but doubtful based upon the available medical 
evidence, it is medically impossible to show that he 
currently has this disability after the massive brain damage 
he suffered in 1976.  Moreover, in view of the unofficial and 
noncombat nature of most of the claimed stressors, and of the 
scarcity of specific details such as the names of the people 
involved, it is very doubtful that these events would be 
reflected or confirmed by the unit Morning Reports.  


ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD, is denied.  

Entitlement to service connection for the residuals of a 
ruptured berry aneurysm is also denied.  


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

